 246
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 33
 
DIRECT
V
 
U.S. 
DIRECT
V
 
Holdings LLC 
and
 
Inte
r-
national Association of Machinists and Aer
o-
space Workers, AFL

CIO, District Lodge 947.  
Case 21

CA

071591
 
April 
16
, 2012
 
DECISION AND ORDER
 
B
Y
 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
G
RIFFIN
 
This is a refusal
-
to
-
bargain case in which the R
e-
spondent is contesting the Union

s certification as ba
r-
gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed on Decemb
er 28, 
2011, the Acting General Counsel issued a complaint on 
January 11, 2012, alleging that the Respondent has vi
o-
lated Section 8(a)(5) and (1) of the Act by refusing the 
Union

s request to bargain and to furnish requested i
n-
formation following the Union

s certification in Case 
21

RC

21191.  (Official notice is taken of the 

record

 
in the representation proceeding as defined in the 
Board

s Rules and Regulations, Secs
.
 
102.68 and 
102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  The 
Respondent filed an an
swer, admitting in part and den
y-
ing in part the allegations in the complaint, and asserting 
affirmative defenses.
 
On January 26, 2012, the Acting General Counsel filed 
a Motion for Summary Judgment.  On January 27, 2012, 
the Board issued an order transferr
ing the proceeding to 
the Board and a Notice to Show Cause why the motion 
should not be granted.  The Respondent filed a response, 
and the Union filed a Joinder in Motion for Summary 
Judgment and Request for Additional Remedies.
 
The National Labor Relation
s Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Ruling on Motion for Summary Judgment
 
The Respondent admits its refusal to bargain and to 
furnish information that is alleged to be relevant and 
necessary to the Union

s role a
s bargaining represent
a-
tive, but contests the validity of the certification on the 
basis of its objections to conduct alleged to have affected 
the results of the election in the representation procee
d-
ing.  In addition, the Respondent asserts that there are
 
genuine issues of material fact as to the relevance of 
some of the informa
tion requested by the Union.
 
All representation issues raised by the Respondent 
were or could have been litigated in the prior represent
a-
tion proceeding.  The Respondent does not of
fer to a
d-
duce at a hearing any newly discovered and previously 
unavailable evidence, nor does it allege any special ci
r-
cumstances that would require the Board to reexamine 
the decision made in the representation proceeding.  We 
therefore find that the Resp
ondent has not raised any 
representation issue that is properly litigable in this u
n-
fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).
1
 
We also find that there are no factual issues warranting 
a hearing with respect to most of the items in the Union

s 
request for information.  By letter dated December 24, 
2011, the Union requested the following information 
from the Respondent:
 
 
1.  A list 
of current employees including their 
names, dates of hire, rates of pay, job classification, 
last known address, phone number, date of compl
e-
tion of any probationary period, and employee ide
n-
tification number.
 
2.  A copy of all current company personnel po
l
i-
cies, practices or procedures.
 
3.  
A statement and description of all company 
personnel policies, practices or procedures other 
than those mentioned in Number 2 above.
 
4.  
A copy of all company fringe benefit plans i
n-
cluding pension, profit sharing, seve
rance, stock i
n-
centive, vacation, health and welfare, apprenticeship, 
training, legal services, child care or any other plans 
which relate to the employees.
 
5.  
Copies of all current job descriptions.
 
6.  
Copies of any company wage or salary plans.
 
7.  
Copies of all disciplinary notices, warnings or 
records of disciplinary personnel actions for the p
e-
riod of April 1, 2010 to present.
 
8.  A statement and description of all wage and 
salary plans which are not provided under number 6 
above.
 
9.  
A list of al
l employees who worked in the 
bargaining unit from April 1, 2010 to present who no 
longer work in the unit including their names, dates 
of hire, rates of pay, job classification, last known 
address, phone number, date of completion of any 
probationary peri
od, and employee identification 
number and termination date and last date work 
[sic].
 
10.  
A copy of all customer complaints made 
about any employee in the unit and/or any work or 
jobs performed by any unit employee for the period 
April 1, 2010 to present.
  
Please provide a copy of 
                                        
 
1
 
Member Hayes dissented from the Board

s Decision and Certific
a-
tion of Representative in the underlying representation proceeding.  He 
would have sustained the Employer

s Objection 1, set aside the election 
results, and directed a second election.  While Member Hayes remains 
of that view, he agrees that the Respondent
 
has not presented any new 
matters that are properly litigable in this unfair labor practice case.  See 
Pittsburgh Plate Glass Co. v. NLRB
, supra.  Therefore, Member Hayes 
agrees with the decision to grant the 
M
otion for 
S
ummary
 
J
udg
ment.
 
 DIRECTV U
.
S
.
 
DIRECTV HOLDINGS LLC
 
 
247
 
all reports and all records with respect to each such 
complaint including any company investigatory 
files, memo [sic] or documents referring to each 
complaint.
 
11.  
A copy of and [sic] personnel rules, practices 
which were in exi
stence on April 16, 2010 and 
which have been changed or modified in any way 
since that date.
 
12.  
A list of all current routes serviced by each 
member of the unit.
 
13.  
All job requirements for unit employees i
n-
cluding any goals or minimum standards.
 
14.  
Any manuals or documents describing the 
work to be performed including any documents d
e-
scribing the installation and repair work done by unit 
members or provide [sic] to them or made available 
to them.
 
15.  
Any documents showing the productivity of 
field t
echnicians in the unit for the period April 1, 
2010 to present.
 
16.  
All evaluations of unit employees for the p
e-
riod January 1, 2010 to present.
 
17.  
All employee consultation forms issued with 
respect to any employee in the unit for the period 
April 1, 2
010 to present.
 
18.  
All manager notes for the period of April 1, 
2010 to present showing or mentioning any disc
i-
pline including but not limited to verbal warnings.
 
19.  
Please [sic] the union access to the company 
intranet to the same degree unit employee
s have 
such access so the Union can review what material is 
available to all employees.
 
 
The Respondent does not object to the requests in pa
r-
agraphs 1, 2, 4, 5, 6, 11, 13, and 14.  With respect to the 
remaining requests, however, the Respondent contends 
t
hat the information sought is not presumptively relevant, 
and relevance has not been established.  The Respondent 
asserts that the requested information is not presumptiv
e-
ly relevant because it relates to employees who are not 
part of the bargaining unit. 
 
In addition, the Respondent 
asserts that requests for information dating back to April 
2010 are not presumptively relevant because it is 

ou
t-
side the six month statute of limitations for the Union to 
file an unfair labor practice charge or otherwise cha
l-
l
enge any dis
cipline issued that long ago.

 
It is well established that although a union

s info
r-
mation request might not be specifically limited to ba
r-
gaining unit employees and therefore could be construed 
as requesting information pertaining to nonunit as
 
well as 
unit employees, this does not justify an employer

s bla
n-
ket refusal to comply with the union

s request.  See 
Streicher Mobile Fueling
, 340 NLRB 994, 995 (2003), 
affd. mem. 138 Fed. Appx. 128 (11th Cir. 2005) (failure 
to limit request to bargaining
 
unit information did not 
excuse noncompliance with request as to unit emplo
y-
ees); 
Superior Protection Inc
., 341 NLRB 267, 269, 
enfd. 401 F.3d 282 (5th Cir. 2005), cert. denied 546 U.S. 
874 (2005) (employer may not simply refuse to comply 
with an ambiguous
 
or overbroad information request, but 
must request clarification or comply to the extent it e
n-
compasses necessary and relevant informa
tion).
 
In such cases, the Board will construe a request that 
seeks information that is otherwise presumptively rel
e-
vant a
s pertaining to unit employees, even though the 
information requested is not consistently described in 
these specific terms.  See, e.g., 
Metro Health Found
a-
tion, Inc.
, 338 NLRB 802, 803 fn. 2 (2003) (partial den
i-
al of summary judgment on information reques
t did not 
excuse failure to provide other, clearly relevant, info
r-
mation, which Board construed to pertain to unit e
m-
ployees); 
Freyco Trucking
,
 
Inc
., 338 NLRB 774, 775 fn. 
1 (2003) (request for payroll records and benefit fund 
payments construed to pertain
 
to unit employees).  A
c-
cordingly, we find that the assertion that the information 
request pertained to nonunit employees does not excuse 
the Respondent

s failure to comply with the request to 
the extent that it could be construed to pertain to unit 
employ
ees.
2
 
To the extent that this information request 
pertains to nonunit employees, we deny the motion for 
summary judgment and remand that issue to the Regional 
Director for further appropriate action.
  
 
In addition, because the representation election was 
held on April 16, 2010, the Union has represented the 
unit employees as of that date.  We agree with the R
e-
spondent that, to the extent the information requests seek 
information prior to April 16, 2010, 
that informatio
n is 
not presumptively relevant
, 
and we remand that issue to
 
the Regional Director for further appropriate action
.
 
However, information dating back to the date of the ele
c-
tion is presumptively relevant to the Union

s role as ba
r-
gaining repre
sentative.  Accordingly, we construe the 
                                        
 
2
 
In par. 3 of th
e information request, the Union seeks 

[a] statement 
and description of all company personnel policies, practices or proc
e-
dures other than those mentioned in Number 2 above.

  
By construing 
the Union

s requests to pertain only to unit employees, we find t
hat the 
Respondent is not obligated to produce any information in response to 
par. 3 to the extent that such information is duplicative of information 
provided in response to par. 2.  Similarly, in par. 8 of the information 
request, the Union seeks 

[a] st
atement and description of all wage and 
salary plans which are not provided under number 6 above.

  
By co
n-
struing the Union

s requests to pertain only to unit employees, we find 
that the Respondent is not obligated to produce any information in 
response to
 
par. 8 to the extent that such information is duplicative of 
information provided in response to par. 6.  Moreover, should any 
requested document contain information unrelated to unit employees, 
the Respondent may redact such information.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
248
 
Union

s information requests as dating back to April 16, 
2010.
3
 
In paragraph 10, the Union requests copies of customer 
complaints and reports and records relating to the co
m-
plaints.  It has not been established that
 
the requested 
information is presumptively relevant.
4
  
Accordingly, we 
deny summary judgment with respect to paragraph 10
 
and remand that issue to the Regional Director for fu
r-
ther appropriate action
.
 
Further, in paragraph 19, the Union requests 

access t
o 
the company intranet to the same degree unit employees 
have such access so the Union can review what material 
is available to all employees.

  
The Board has not passed 
on whether information posted on a company intranet is 
presumptively relevant, and we 
decline to pass on that 
question in this motion for summary judgment procee
d-
ing, without the benefit of a full record.  Accordingly, we 
deny summary judgment with respect to paragraph 19 of 
the Union

s information re
quest 
and remand that issue to 
the Regio
nal Director for further appropriate action.
 
For the reasons set forth above, we grant the Motion 
for Summary Judgment and order the Respondent to ba
r-
gain with the Union and to furnish the Union with the 
information it requested, with the exception of info
r-
mation pertaining to nonunit employees; information 
predating the election held on April 16, 2010; info
r-
mation relating to customer complaints, requested in pa
r-
agraph 10; access to the 
C
ompany

s intranet, requested 
in paragraph 19; and information that is
 
duplicative of 
information provided in response to paragraphs 1, 2, and 
6, as describ
ed in footnotes 2 and 3 above.
 
On the entire record, the Board makes the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times, the Respondent, a California 
corporation, with an office and place of business located 
                                        
 
3
 
Par. 9 seeks certain information concerning employees who 
worked in the bargaining unit from April 1, 2010, to the present who no 
longer work in the unit, which is the same information requested in par. 
1 as it relates to current employees.  We limit the 
information that is 
required to be produced to that involving current employees, dating 
from April 16, 2010.  Further, the Respondent need not provide info
r-
mation in response to par. 9 to the extent that it is duplicative of info
r-
mation provided in respons
e to par. 1 of the request.
 
4
 
Further, to the extent that some of the requested information const
i-
tutes 

witness statements,

 
the Respondent is not required to produce 
such statements, and resolution of this issue would require an analysis 
of facts not pre
sented here.  See 
El Paso Electric Co.
, 355 NLRB 
428, 
428
 
fn. 3 (2010) (Board relied on judge

s analysis of 
New Jersey Bell 
Telephone Co.
, 300 NLRB 42 (1990), in finding that requested info
r-
mation was not a witness statement and respondent violated Sec. 
8(
a)(5) by failing to produce it); 
Hawaii Tribune
-
Herald
, 356 NLRB 
661, 663
 
(2011) (Board solicited briefs concerning issue of what const
i-
tutes 

witness statements

).
 
at 19335 South Laurel Park Road, Rancho Dominguez, 
California (the facility), has been engaged in the business 
of providing digital television entertainment services to 
residential and commercial cu
stomers.  During the 12
-
month period ending January 4, 2012, a representative 
period, the Respondent, in conducting its business oper
a-
tions described above derived gross revenues in excess of 
$100,000, and purchased and received at its Rancho 
Dominguez, Ca
lifornia facility goods valued in excess of 
$50,000 directly from points outside the State of Califo
r-
nia
.
 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union, 
International Associ
a-
tion of Machinists and Aerospace Workers, AFL

CIO, 
District Lodge 947, is a labor organization within the 
meaning of Sec
tion 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  The Certification
 
Following the representation electi
on held on April 16, 
2010, the Union was certified on December 22, 2011, as 
the exclusive collective
-
bargaining representative of the 
employees in the following appropriate unit:
 
 
All full
-
time production installation technicians, field 
technicians, servic
e technicians, piece work techn
i-
cians, who service and install satellite dishes, war
e-
house employees, dispatchers, and quality control e
m-
ployees, employed by the Respondent at its facility l
o-
cated at 19335 South Laurel Park Road, Rancho 
Dominguez, CA; excl
uding all other employees, a
d-
ministrative clerical employees, confidential emplo
y-
ees, managerial employees, guards and supervisors as 
defined in the Act.
 
 
The Union continues to be the exclusive collective
-
bargaining representative of the unit employees un
der Se
c-
tion 9(a) of the Act.
 
B.  Refusal to Bargain
 
Since December 24, 2011, the Union has requested 
that the Respondent bargain with it, and, since December 
28, 2011, the Respondent has refused to do so.  We find 
that this failure and refusal constitutes 
an unlawful fai
l-
ure and refusal to recognize and bargain with the Union 
in violation of Secti
on 8(a)(5) and (1) of the Act.
 
Since December 24, 2011, the Union has requested 
that the Respondent furnish it with specific information, 
and, since December 28, 2
011, the Respondent has r
e-
fused to do so.  The information requested by the Union, 
except as described above, is necessary for, and relevant 
to, the Union

s performance of its duties as the exclusive 
 DIRECTV U
.
S
.
 
DIRECTV HOLDINGS LLC
 
 
249
 
collective
-
bargaining representative of the unit.  We fi
nd 
that this failure and refusal to provide necessary and re
l-
evant information constitutes an unlawful failure and 
refusal to recognize and bargain with the Union in viol
a-
tion of Secti
on 8(a)(5) and (1) of the Act.
 
C
ONCLUSION OF 
L
AW
 
By failing and refusing
 
since December 28, 2011, to 
recognize and bargain with the Union as the exclusive 
collective
-
bargaining representative of the employees in 
the appropriate unit and to furnish the Union with r
e-
quested information, the Respondent has engaged in u
n-
fair labor
 
practices affecting commerce within the mea
n-
ing of Section 8(a)(5) and (1) and Se
ction 2(6) and (7) of 
the Act.
 
R
EMEDY
 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on r
equest with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.  We shall also order the Respon
d-
ent to furnish the Union with the requested information, 
with the exception of information pertaining to nonunit 
e
mployees; information predating the election held on 
April 16, 2010; information relating to customer co
m-
plaints, requested in paragraph 10; access to the comp
a-
ny

s intranet, requested in paragraph 19; and information 
that is duplicative of information pro
vided in response to 
paragraphs 1, 2, and 6, as described in foot
notes 2 and 3 
above.
 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial period of the cert
if
i-
cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-
Jac Poultry 
Co
., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett C
onstruction Co
., 
149 NLRB 1419, 1421 (1964), enfd
. 350 F.2d 57 (10th 
Cir. 1965).
 
The Union requests additional remedies that impose a 
series of extraordinary and specific conduct requirements 
on the Respondent.  The Acting General Counsel has not 
joined th
is request.  There has been no showing that the 
Board

s traditional remedies will not sufficiently ameli
o-
rate the effect of the refusal to bargain and information 
request violations committed by the Respondent.  In our 
view, the Respondent

s violations wer
e not so numerous, 
pervasive, and outrageous that special or extraordinary 
remedies are needed to dissipate fully the coercive effect 
of these violations.  Accordingly, we deny the Union

s 
request for additional reme
dies.
 
ORDER
 
The National Labor Relations
 
Board orders that the 
Respondent, DIRECTV U.S. DIRECTV Holdings LLC, 
Rancho Dominguez, California, its officers, agents, su
c-
cessors, and assigns, shall
 
1.  Cease and desist from
 
(a) Failing and refusing to recognize and bargain with 
International Associat
ion of Machinists and Aerospace 
Workers, AFL

CIO, District Lodge 947, as the exclusive 
collective
-
bargaining representative of the employees in 
the bargaining unit.
 
(b) Refusing to furnish the Union with information that 
is relevant and necessary to its ro
le as the exclusive co
l-
lective
-
bargaining representative of the unit employ
ees.
 
(c) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2.  Take the follo
wing affirmative action necessary to 
effectuate the policies of the Act.
 
(a)
 
On request, bargain with the Union as the exclusive 
representative of the employees in the following appr
o-
priate unit on terms and conditions of employment and, if 
an understandin
g is reached, embody the understanding 
in a signed agreement:
 
 
All full
-
time production installation technicians, field 
technicians, service technicians, piece work techn
i-
cians, who service and install satellite dishes, war
e-
house employees, dispatchers, 
and quality control e
m-
ployees, employed by the Respondent at its facility l
o-
cated at 19335 South Laurel Park Road, Rancho 
Dominguez, CA; excluding all other employees, a
d-
ministrative clerical employees, confidential emplo
y-
ees, managerial employees, guards 
and supervisors as 
defined in the Act.
 
 
(b) Furnish the Union with the information requested 
by the Union in its letter dated December 24, 2011, with 
the exception of information pertaining to nonunit e
m-
ployees; information predating the election held on A
pril 
16, 2010; information relating to customer complaints, 
requested in paragraph 10; access to the company

s i
n-
tranet, requested in paragraph 19; and information that is 
duplicative of information provided in response to par
a-
graphs 1, 2, and 6, as descri
bed in footnotes 2 a
nd 3 
above.
 
(c) Within 14 days after service by the Region, post at 
its facility in Rancho Dominguez, California, copies of 
the attached notice marked 

Appendix.

5
  
Copies of the 
                                        
 
5
 
If this Order is enforced by a judgment of a United States
 
court of 
appeals, the words in the notice reading 

Posted by Order of the N
a-
tional Labor Relations Board

 
shall read 

Posted Pursuant to a Jud
g-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S 
BOARD
 
 
250
 
notice, on forms provided by the Regional Director for 
Re
gion 21, after being signed by the Respondent

s a
u-
thorized representative, shall be posted by the Respon
d-
ent and maintained for 60 consecutive days in conspic
u-
ous places, including all places where notices to emplo
y-
ees are customarily posted.  In addition 
to physical pos
t-
ing of paper notices, notices shall be distributed electro
n-
ically, such as by email, posting on an intranet or an i
n-
ternet site, and/or other electronic means, if the Respon
d-
ent customarily communicates with its employees by 
such means.
6
  
R
easonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the R
e-
spondent has gone out of business or closed its faci
lity 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since December 28, 2011.
 
(d
)
 
Within 21 days after ser
vice by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONA
L 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a u
nion
 
Choose representatives to bargain with us on 
your behalf
 
                                        
                         
 
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.

 
6
 
For the 
reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
, 356 NLRB 
11, 16
 
(2010), Member Hayes would not require ele
c-
tronic distribution of the notice.
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail and refuse to recognize and bargain 
with 
International Association of Machinists and Aer
o-
space Workers, AFL

CIO, District Lodge 947, as the 
exclusive collective
-
bargaining representative of the e
m-
ployees in the bargaining unit.
 
W
E WILL NOT
 
refuse to furnish the Union with info
r-
mation that is rele
vant and necessary to its role as the 
exclusive collective
-
bargaining representative of the unit 
em
ployees.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, on request, b
argain with the Union and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-
lowing bargaining unit:
 
 
All full
-
time production installation technicians, field 
technicians, service technicians, pi
ece work techn
i-
cians, who service and install satellite dishes, war
e-
house employees, dispatchers, and quality control e
m-
ployees, employed by the Respondent at its facility l
o-
cated at 19335 South Laurel Park Road, Rancho 
Dominguez, CA; excluding all other e
mployees, a
d-
ministrative clerical employees, confidential emplo
y-
ees, managerial employees, guards and supervisors as 
defined in the Act.
 
 
W
E WILL 
furnish the Union with the information r
e-
quested by the Union in its letter dated December 24, 
2011, with the exception of information pertaining to 
nonunit employees; information predating the election 
held on April 16, 2010; information relating to customer 
complaints, requested in paragraph 10
; access to the 
C
ompany

s intranet, requested in paragraph 19; and i
n-
formation that is duplicative of information provided in 
respo
nse to paragraphs 1, 2, and 6.
 
 
DIRECTV U.S. DIRECTV
 
H
OLDINGS 
LLC
 
 
